Under an indictment for resisting an officer, defendant was convicted by a jury of five, and sentenced to the penitentiary for a term of not less than 12 nor more than 18 months. *Page 769 
Defendant has made no appearance in this court through counsel. However, we have examined the record carefully, and find no error patent upon its face.
While a motion for a new trial is found in the transcript, no formal bill of exceptions was reserved to the overruling of this motion, counsel for defendant having caused a mere notation of reservation of the bill to be entered by the clerk.
A mere notation by the clerk that defendant excepted and reserved a bill cannot be considered a bill of exceptions. State v. Miller, 138 La. 373, 70 So. 330; State v. Simmons, 118 La. 22, 42 So. 582; State v. Bradley, 136 La. 55, 66 So. 395; State v. Carr, 111 La. 716, 35 So. 839.
A motion for a new trial, without a proper and formal bill of exception, presents no question of law for review by this court. State v. Pullen, 130 La. 249, 57 So. 906; State v. Haynes,133 La. 671, 63 So. 261; State v. Munlin, 133 La. 60, 62 So. 351; State v. Riney, 125 La. 121, 51 So. 89.
The conviction and sentence are therefore affirmed.